         Case 20-03195-sgj Doc 49 Filed 05/19/21                 Entered 05/19/21 16:58:23              Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed May 19, 2021
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                         )
     In re:                              )                                  Chapter 11
                                         )
     HIGHLAND CAPITAL MANAGEMENT,        )
     L.P., 1                             )
                                         )                                  Case No. 19-34054-SGJ11
                     Debtor,             )
                                         )
     OFFICIAL COMMITTEE OF UNSECURED )
     CREDITORS,                          )
                                         )
                     Plaintiff,          )
             vs.                         )                                  Adversary Proceeding No. 20-03195
                                         )
     CLO HOLDCO, LTD., CHARITABLE DAF    )
     HOLDCO, LTD., CHARITABLE DAF FUND, )
     LP, HIGHLAND DALLAS FOUNDATION,     )
     INC., THE DUGABOY INVESTMENT        )
     TRUST, GRANT JAMES SCOTT III IN HIS )
     INDIVIDUAL CAPACITY, AS TRUSTEE OF )

     1
      The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
     for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
    Case 20-03195-sgj Doc 49 Filed 05/19/21                      Entered 05/19/21 16:58:23           Page 2 of 2



THE DUGABOY INVESTMENT TRUST,                                )
AND AS TRUSTEE OF THE GET GOOD                               )
NONEXEMPT TRUST, AND JAMES D.                                )
DONDERO,                                                     )
                                                             )
                             Defendants.                     )

    ORDER GRANTING THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
        UNOPPOSED MOTION FOR LEAVE TO FILE A BRIEF IN EXCESS OF
                          TWENTY-FIVE PAGES

           Upon consideration of the official committee of unsecured creditors’ (the Committee”)

Unopposed Motion for Leave to File a Brief in Excess of Twenty-Five Pages (the “Motion”),

           IT IS HEREBY ORDERED that:

       1. The Motion is GRANTED.

       2. The Committee may file an Opposition Brief 2 in excess of the twenty-five page limitation

           provided under the local rules. The Committee’s Opposition Brief shall not exceed forty

           pages.

       3. The Court shall retain jurisdiction over all matters arising from or relating to the

           interpretation or implementation of this Order.

                                              ### END OF ORDER ###




2
    Capitalized terms used but not defined herein shall have the respective meanings given to them in the Motion.
